Name: Decision (EU) 2017/1545 of the European Parliament and of the Council of 13 September 2017 amending Decision No 445/2014/EU establishing a Union action for the European Capitals of Culture for the years 2020 to 2033 (Text with EEA relevance. )
 Type: Decision
 Subject Matter: culture and religion;  European construction;  construction and town planning
 Date Published: 2017-09-15

 15.9.2017 EN Official Journal of the European Union L 237/1 DECISION (EU) 2017/1545 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 September 2017 amending Decision No 445/2014/EU establishing a Union action for the European Capitals of Culture for the years 2020 to 2033 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 167 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Decision No 445/2014/EU of the European Parliament and of the Council (2) aims at safeguarding and promoting the richness and the diversity of cultures in Europe and at highlighting the common features they share while increasing citizens' sense of belonging to a common cultural area, thus encouraging mutual understanding and intercultural dialogue, and bringing common cultural heritage to the fore. That Decision also aims at fostering the contribution of culture to the long-term development of cities, which can involve their surrounding areas, in accordance with their respective strategies and priorities, with a view to supporting smart, sustainable and inclusive growth. (2) European Capitals of Culture make a crucial contribution to promoting the values of the Union. (3) Networking activities should be further encouraged between past, present and future cities holding the title of European Capital of Culture in order to foster the exchange of experiences and good practices. (4) Decision No 445/2014/EU provides that only cities from a Member State, from a candidate country or from a potential candidate, or, subject to the conditions laid down in that Decision, from a country that accedes to the Union, have access to the Union action for the European Capitals of Culture (the action). (5) With a view to reinforcing the cultural links between European Free Trade Association countries which are parties to the Agreement on the European Economic Area (3) (EFTA/EEA countries) and the Union, the action should also be open, subject to conditions, to cities from those countries in accordance with that Agreement. (6) However, during the period covered by Decision No 445/2014/EU, namely from 2020 to 2033, for reasons of equity with cities in the Member States that participate in the action, cities in EFTA/EEA countries should only be allowed to participate in one competition for the title. For reasons of equity with the Member States, each EFTA/EEA country should only be allowed to host the title once during that period, as is the case for candidate countries and potential candidates. (7) As the calls for submission of applications need to be published at the latest 6 years before the year of the title, a candidate country, potential candidate or EFTA/EEA country should host the European Capital of Culture in 2028 instead of 2027 so as to allow those countries to negotiate their participation in the Union programme supporting culture subsequent to the Creative Europe Programme for the period 2021 to 2027. (8) Decision No 445/2014/EU should therefore be amended accordingly, HAVE ADOPTED THIS DECISION: Article 1 Decision No 445/2014/EU is amended as follows: (1) Article 3 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The number of cities holding the title in a given year ( the year of the title ) shall not exceed three. The title shall be awarded each year to a maximum of one city in each of the two Member States appearing in the calendar set out in the Annex ( the calendar ) and, in the relevant years, to one city from a European Free Trade Association country which is party to the Agreement on the European Economic Area ( EFTA/EEA country ), a candidate country or a potential candidate, or to one city from a country that accedes to the Union in the circumstances set out in paragraph 5.; (b) paragraph 4 is replaced by the following: 4. Cities in EFTA/EEA countries, in candidate countries and in potential candidates which participate in the Creative Europe Programme or in the subsequent Union programmes supporting culture at the date of publication of the call for submission of applications referred to in Article 10(2), may apply for the title for one year in the framework of an open competition organised in accordance with the calendar set out in the Annex. Cities in EFTA/EEA countries, in candidate countries and in potential candidates shall only be allowed to participate in one competition during the period from 2020 to 2033. Each EFTA/EEA country, candidate country or potential candidate shall only be allowed to host the title once during the period from 2020 to 2033.; (2) Article 10 is amended as follows: (a) the title is replaced by the following: Pre-selection and selection in EFTA/EEA countries, candidate countries and potential candidates; (b) paragraph 1 is replaced by the following: 1. The Commission shall be responsible for the organisation of the competition between cities in EFTA/EEA countries, in candidate countries and in potential candidates.; (c) in paragraph 6, the first subparagraph is replaced by the following: 6. The panel shall issue a selection report on the applications of the shortlisted candidate cities together with a recommendation for the designation of a maximum of one city in one EFTA/EEA country, candidate country or potential candidate.; (3) In Article 11, paragraph 2 is replaced by the following: 2. In the case of EFTA/EEA countries, candidate countries and potential candidates, the Commission shall designate one city to hold the title in the relevant years, on the basis of the recommendations contained in the selection report of the panel, and shall notify, no later than four years before the year of the title, the European Parliament, the Council and the Committee of the Regions of that designation.; (4) Article 13 is amended as follows: (a) in paragraph 2, the second subparagraph is replaced by the following: The Member State, EFTA/EEA country, candidate country or potential candidate concerned may nominate an observer to attend those meetings.; (b) in paragraph 3, the second subparagraph is replaced by the following: The panel shall transmit its monitoring reports to the Commission, to the designated cities and their Member States, as well as to the designated cities and the relevant EFTA/EEA country, candidate country or potential candidate.; (5) The Annex is replaced by the text in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Strasbourg, 13 September 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) Position of the European Parliament of 13 June 2017 (not yet published in the Official Journal) and decision of the Council of 17 July 2017. (2) Decision No 445/2014/EU of the European Parliament and of the Council of 16 April 2014 establishing a Union action for the European Capitals of Culture for the years 2020 to 2033 and repealing Decision No 1622/2006/EC (OJ L 132, 3.5.2014, p. 1). (3) OJ L 1, 3.1.1994, p. 3. ANNEX CALENDAR 2020 Croatia Ireland 2021 Romania Greece Candidate country or potential candidate 2022 Lithuania Luxembourg 2023 Hungary United Kingdom 2024 Estonia Austria EFTA/EEA country, candidate country or potential candidate (1) 2025 Slovenia Germany 2026 Slovakia Finland 2027 Latvia Portugal 2028 Czech Republic France EFTA/EEA country, candidate country or potential candidate 2029 Poland Sweden 2030 Cyprus Belgium EFTA/EEA country, candidate country or potential candidate 2031 Malta Spain 2032 Bulgaria Denmark 2033 Netherlands Italy EFTA/EEA country, candidate country or potential candidate (1) Providing that this Decision enters into force before the call for submission of applications for the 2024 competition is due for publication, i.e. six years before the year of the title.